UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2011 Everest Re Group, Ltd. (Exact name of registrant as specified in its charter) Bermuda 1-15731 98-0365432 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Wessex House – 2nd Floor 45 Reid Street PO Box HM 845 Hamilton HM DX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 441-295-0006 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On March 25, 2011, the registrant entered into an Employment Agreement effective January 1, 2011, with Joseph V. Taranto, its Chairman and Chief Executive Officer. The material terms of the Employment Agreement are as follows: Term:January 1, 2011 to December 31, 2012 Annual Salary: $1,000,000 Bonus:Eligible to participate in Annual Incentive Plan Stock Awards:Eligible to participate in Stock Incentive Plan A copy of the Employment Agreement is filed herewith as Exhibit 10.1 and incorporated herein by reference. ITEM 5.01 CHANGE IN CONTROL OF REGISTRANT On March 25, 2011, the registrant entered into a Control Agreement effective January 1, 2011, with Joseph V. Taranto, its Chairman and Chief Executive Officer. This Control Agreement will provide Mr. Taranto with certain benefits in the event there is a change of control under the requirements of Section 409A of the Internal Revenue Code of 1986.A copy of the Control Agreement is filed herewith as Exhibit 10.2 and is incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit No. Description Employment Agreement with Joseph V. Taranto dated March 25, 2011 Change of Control Agreement with Joseph V. Taranto dated March 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVEREST RE GROUP, LTD. By: /S/ DOMINIC J. ADDESSO Dominic J. Addesso Executive Vice President and Chief Financial Officer Dated:March 31, 2011
